       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 1 of 74

 1   OFFICE OF THE PLACER COUNTY COUNSEL
     Brett D. Holt (SBN: 133525)
 2   bholt@placer.ca.gov
 3   Julia M. Reeves (SBN: 241198)
     jreeves@placer.ca.gov
 4   175 Fulweiler Avenue
     Auburn, CA 95603
 5   Telephone: (530) 889-4044
 6
     Facsimile: (530) 889-4069                                       FILED
                                                                    Dec 20, 2018

 7   Blake P. Loebs (SBN: 145790)                                CLERK, U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF CALIFORNIA

     bloebs@meyersnave.com
 8   David Mehretu (SBN: 269398)
     dmehretu@meyersnave.com
 9   Robert S. Moutrie (SBN: 295250)
     rmoutrie@meyersnave.com
10
     MEYERS, NAVE, RIBACK, SILVER & WILSON
11   555 12th Street, Suite 1500
     Oakland, California 94607
12

13
     Telephone: (510) 808-2000
     Facsimile: (510) 444-1108                  SEALED
     Attorneys for Defendants COUNTY OF PLACER,
14
     PLACER COUNTY SHERIFF’S OFFICE, and
15   DEVON BELL

16
                                UNITED STATES DISTRICT COURT
17
                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
18

19
     BEAU BANGERT, on behalf of himself and a       Case No. 2:17-CV-01667-TLN-KJN P
20   class of similarly situated persons,
                                                    PLACER COUNTY DEFENDANTS’
21                Plaintiff,
                                                    REQUEST TO SEAL MATERIALS
22         v.

23   COUNTY OF PLACER, PLACER COUNTY
     SHERIFF’S OFFICE, DEVON M. BELL,
24   ROBERT L. MADDEN, MEGAN C. YAWS,
     and DOE 1 to 50,
25
                  Defendants.
26

27

28
                                                1
                      PLACER COUNTY DEFENDANTS’ REQUEST TO SEAL MATERIALS
         Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 2 of 74

 1                                           I.       INTRODUCTION
 2           Defendants County of Placer, Placer County Sheriff’s Office and Sheriff Devon Bell
 3   request pursuant to Federal Rule of Civil Procedure, Rules 5.2 and 26(c) and Local Rule 141 that
 4   the Court seal the following: Defendants’ Motion to Retain Confidentiality pursuant to the
 5   Protective Order, including all moving papers, declarations, exhibits and materials produced
 6   therein. The County additionally requests that the Court order that any opposition/response
 7   papers filed by Plaintiffs be ordered to be filed under seal.
 8           Good cause exists to seal the requested materials as the issue in the underlying Motion to
 9   Retain Confidentiality Pursuant to Protective Order is whether certain materials produced in
10   conjunction with a mediation of this matter (“Challenged Materials”) should retain their
11   confidential status pursuant to a Stipulated Protective Order entered into by the parties. The
12   Challenged Materials include highly sensitive video footage and photographs of Mr. Bangert, as
13   well as video footage of Plaintiffs in the related actions. 1 This video footage is of the incidents of
14   alleged civil rights violations in the Placer County Jail which are the subject matter of this
15   lawsuit.
16           The Challenged Materials were produced solely for the purpose of mediation, and the
17   underlying Motion and the supporting declaration and exhibits contain extensive discussion of not
18   only the subject videos, but of the lead up to mediation of this matter. The public filing of the
19   subject videos and incident reports, if not filed under seal, would result in particularized harm to
20   the County and its employees. The Challenged Materials have the very real potential of tainting

21   potential jurors in other existing civil rights cases against the County, the Sheriff’s Office, and

22   individual officers, including cases pending in the Eastern District of California and in other

23   courts (see Reeves Dec. in Support of Motion to Retain Confidentiality). A very real possibility

24   exists that if the Challenged Materials (including the videos) were to be deemed non-confidential

25   and subject to release, they could go “viral”, destroying the possibility of a fair jury trial in those

26   other matters. Moreover, there are individual officers featured in the subject videos and identified

27
     1
      Langley v. County of Placer, et al. (2:17-cv-0760 TLN-KJN); Coleman v. Placer County, et al. (2:17-cv-01579-
28   TLN-KJN); and Kershner v. County of Placer, et al. (2:17-cv-02312-TLN-KJN).
                                                            2
                           PLACER COUNTY DEFENDANTS’ REQUEST TO SEAL MATERIALS
           Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 3 of 74

 1   on the incident reports, who were not criminally charged and not named in Mr. Bangert’s civil
 2   Complaint. Release of the Challenged Materials could destroy the featured officers’ reputations
 3   by permitting them to be unfairly lumped with those who were named in the civil suit or
 4   criminally charged.
 5            The Motion to Retain Confidentiality necessarily includes meet and confer dialogue
 6   between counsel regarding the purpose for which the Challenged Materials were produced,
 7   discussion of items requested by Plaintiffs for the purposes of mediation, items produced by
 8   defendants for purposes of mediation, as well as sensitive information concerning operations of
 9   Placer County correctional facilities. By way of example, exhibits to the Motion contain
10   discussion of the jail’s camera system (see Ex. “D” to Reeves Dec. in Support of Motion to
11   Retain Confidentiality). Moreover, Defendants expect that Plaintiffs may wish to include
12   discussion or exhibits in opposition to the underlying Motion containing sensitive materials.
13   Simply put, to file the Motion to Retain Confidentiality or any responsive papers in any manner
14   other than under seal would defeat the purpose of the entire Motion.
15            As such, Defendants respectfully request that the Motion to Retain Confidentiality be
16   sealed by this Court indefinitely.
17                                  II.    FACTUAL BACKGROUND
18            The instant class action was mediated before this Court and successfully resolved on May
19   15-16, 2018. Confidential documents and video footage relating to both the instant class action as
20   well as the Related Actions were produced by the County to Plaintiff’s counsel via Stipulated
21   Protective Order [ECF 35, 36] specifically for the purpose of facilitating a meaningful mediation
22   of this matter. While the class action is pending final approval, the Related Actions are
23   concluded and have been dismissed. Thus, pursuant to the terms of the Protective Order, counsel
24   for the County requested materials related to the Related Actions be either returned or destroyed.
25   In response, Plaintiff’s counsel has challenged the confidentiality designation of the video footage
26   and other documents relating to Mr. Bangert. As such, pursuant to Paragraph 6.3 of the
27   Protective Order, the County has brought the underlying Motion to Retain Confidentiality.
28   ///
                                                      3
                         PLACER COUNTY DEFENDANTS’ REQUEST TO SEAL MATERIALS
       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 4 of 74

 1                                    III.         LEGAL ARGUMENT
 2          While the public generally has a right to inspect and copy documents filed with the Court,
 3   the Court has inherent, supervisory power over its own records and files. (Nixon v. Warner
 4   Communications, Inc., 435 U.S. 589, 597.) The right to inspect public records and files is not
 5   absolute. (Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995). Even where a right of
 6   public access exists, access may be denied where the court determines that court-filed documents
 7   might “become a vehicle for improper purposes.” (Nixon, supra, at p. 597.) Such improper
 8   purposes can include “gratifying private spite or promoting public scandal.” (Ibid.)
 9          Here, the need to protect not only the videos/documents that are at issue in the underlying
10   Motion to Retain Confidentiality, but the sensitive discussion regarding the parameters of
11   mediation of this class action matter and the frank exchange between counsel regarding discovery
12   items needed in order effectively mediate this case, greatly outweighs any public interest in
13   disclosure. Such discussion and inclusion of meet and confer exhibits was necessary in order to
14   thoughtfully explain why the documents challenged by Plaintiff should retain their
15   confidentiality.
16                                           IV.     CONCLUSION
17          In conclusion, Defendants respectfully request that the Motion to Retain Confidentiality
18   and all of its supporting filings, declarations and exhibits be sealed. Moreover, Defendants
19   request that any opposition/or response and any exhibits thereto be filed under seal.
20   Dated: November 27, 2018                        OFFICE OF THE PLACER COUNTY COUNSEL
21
                                                     By:    /s/ Julia M. Reeves
22                                                         Attorneys for Defendants COUNTY OF
23                                                         PLACER, PLACER COUNTY SHERIFF’S
                                                           OFFICE, and DEVON BELL
24

25

26

27

28
                                                       4
                        PLACER COUNTY DEFENDANTS’ REQUEST TO SEAL MATERIALS
       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 5 of 74PCMRC-001

 1   OFFICE OF THE PLACER COUNTY COUNSEL
     Brett D. Holt (SBN: 133525)
 2   bholt@placer.ca.gov
 3   Julia M. Reeves (SBN: 241198)
     jreeves@placer.ca.gov
 4   175 Fulweiler Avenue
     Auburn, CA 95603
 5   Telephone: (530) 889-4044
     Facsimile: (530) 889-4069
 6

 7   Blake P. Loebs (SBN: 145790)
     bloebs@meyersnave.com
 8   David Mehretu (SBN: 269398)
     dmehretu@meyersnave.com
 9   Robert S. Moutrie (SBN: 295250)
     rmoutrie@meyersnave.com
10
     MEYERS, NAVE, RIBACK, SILVER & WILSON
11   555 12th Street, Suite 1500
     Oakland, California 94607
12   Telephone: (510) 808-2000
     Facsimile: (510) 444-1108
13
     Attorneys for Defendants COUNTY OF PLACER,
14
     PLACER COUNTY SHERIFF’S OFFICE, and
15   DEVON BELL

16
                                UNITED STATES DISTRICT COURT
17
                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
18

19
     BEAU BANGERT, on behalf of himself and a       Case No. 2:17-CV-01667-TLN-KJN P
20   class of similarly situated persons,
                                                    PLACER COUNTY DEFENDANTS’
21                Plaintiff,
                                                    NOTICE OF MOTION AND MOTION TO
22         v.                                       RETAIN CONFIDENTIALITY

23   COUNTY OF PLACER, PLACER COUNTY                Date:    January 17, 2019
     SHERIFF’S OFFICE, DEVON M. BELL,               Time:    10:00 a.m.
24   ROBERT L. MADDEN, MEGAN C. YAWS,               Crtrm:   25, 8th Floor
     and DOE 1 to 50,                               Judge:   Hon. Kendall J. Newman
25
                  Defendants.
26

27

28
                                                1
       PLACER COUNTY DEFENDANTS’ NOTICE OF MOTION AND MOTION TO RETAIN CONFIDENTIALITY
       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 6 of 74PCMRC-002

 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE THAT on January 17, 2019 at 10:00 a.m. or as soon thereafter
 3   as the matter may be heard in Courtroom 25, 8th Floor, of the above-captioned Court located at
 4   501 I Street, Sacramento, CA 95814, Defendants COUNTY OF PLACER, PLACER COUNTY
 5   SHERIFF’S OFFICE, and DEVON BELL (collectively “Placer County Defendants”) will and
 6   hereby do move the Court to retain the confidentiality designations and to require the immediate
 7   destruction or return of the following documents/materials:
 8          1.      PC000142 – Video footage of Mr. Bangert;
 9          2.      PC000143 – Video footage of Mr. Bangert;
10          3.      PC000144-156 - Various photos of Mr. Bangert;
11          4.      PC001526-1532 - Incident Report regarding Bangert Incident;
12          5.      PC000157-171 – Video footage regarding Mr. Coleman;
13          6.      PC000172-173 – Video footage regarding Mr. Kershner; and
14          7.      PC000174-177- Video footage regarding Mr. Langley.
15          This motion is made pursuant to Federal Rule of Civil Procedure 26(c) and the Stipulated
16   Protective Order entered in this action. This motion is based on this Notice of Motion and
17   Motion, the accompanying Memorandum of Points and Authorities, Declaration of Julia M.
18   Reeves and exhibits thereto, all pleadings and papers on file in this action, all other matters of
19   which the Court may take judicial notice, the forthcoming reply and any argument or evidence
20   that may be presented to or considered by the Court prior to its ruling.
21

22   Dated: November 27, 2018                       OFFICE OF THE PLACER COUNTY COUNSEL
23
                                                    By:     /s/ Julia M. Reeves
24                                                         Attorneys for Defendants COUNTY OF
25                                                         PLACER, PLACER COUNTY SHERIFF’S
                                                           OFFICE, and DEVON BELL
26

27

28
                                                       2
        PLACER COUNTY DEFENDANTS’ NOTICE OF MOTION AND MOTION TO RETAIN CONFIDENTIALITY
       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 7 of 74PCMRC-003

 1   OFFICE OF THE PLACER COUNTY COUNSEL
     Brett D. Holt (SBN: 133525)
 2   bholt@placer.ca.gov
 3   Julia M. Reeves (SBN: 241198)
     jreeves@placer.ca.gov
 4   175 Fulweiler Avenue
     Auburn, CA 95603
 5   Telephone: (530) 889-4044
     Facsimile: (530) 889-4069
 6

 7   Blake P. Loebs (SBN: 145790)
     bloebs@meyersnave.com
 8   David Mehretu (SBN: 269398)
     dmehretu@meyersnave.com
 9   Robert S. Moutrie (SBN: 295250)
     rmoutrie@meyersnave.com
10
     MEYERS, NAVE, RIBACK, SILVER & WILSON
11   555 12th Street, Suite 1500
     Oakland, California 94607
12   Telephone: (510) 808-2000
     Facsimile: (510) 444-1108
13
     Attorneys for Defendants COUNTY OF PLACER,
14
     PLACER COUNTY SHERIFF’S OFFICE, and
15   DEVON BELL

16
                                UNITED STATES DISTRICT COURT
17
                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
18

19
     BEAU BANGERT, on behalf of himself and a       Case No. 2:17-CV-01667-TLN-KJN P
20   class of similarly situated persons,
                                                    MEMORANDUM OF POINTS AND
21                Plaintiff,
                                                    AUTHORITIES IN SUPPORT OF
22         v.                                       PLACER COUNTY DEFENDANTS’
                                                    MOTION TO RETAIN
23   COUNTY OF PLACER, PLACER COUNTY                CONFIDENTIALITY
     SHERIFF’S OFFICE, DEVON M. BELL,
24   ROBERT L. MADDEN, MEGAN C. YAWS,               Date:    January 17, 2019
     and DOE 1 to 50,                               Time:    10:00 a.m.
25
                  Defendants.                       Crtrm:   25, 8th Floor
26                                                  Judge:   Hon. Kendall J. Newman

27

28
                                                1
       POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
           Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 8 of 74PCMRC-004

 1                                           I.       INTRODUCTION
 2             The Court is undoubtedly very familiar with the instant class action which was mediated
 3   before this Court and successfully resolved on May 15-16, 2018, as well as the confidential
 4   materials at issue herein. Confidential documents and video footage relating to both the class
 5   representative in the instant class action (Beau Bangert) as well as plaintiffs in the Related
 6   Actions 1 were produced by the County of Placer (“County”) to Plaintiff’s counsel via Stipulated
 7   Protective Order specifically for the purpose of facilitating a meaningful mediation of this matter.
 8   While the class action is pending final approval, the Related Actions have been concluded. Thus,
 9   pursuant to the terms of the Protective Order, counsel for the County requested materials related
10   to the Related Actions be either returned or destroyed. In response, Plaintiff’s counsel has
11   challenged the confidentiality designation of the video footage and other documents relating to
12   Mr. Bangert (“Challenged Materials”). As such, pursuant to Paragraph 6.3 of the Protective
13   Order, the County brings the instant Motion to Retain Confidentiality of the Challenged Materials
14   and to require their immediate destruction or return.
15             Disclosure of the Challenged Materials will result in particularized harm to the County
16   and its employees. The Challenged Materials have the very real potential of tainting potential
17   jurors in other existing civil rights cases against the County, the Sheriff’s Office, and individual
18   officers, including cases pending in the Eastern District of California (See Reeves Dec.) A very
19   real possibility exists that if the Challenged Materials (including the videos) were to be deemed
20   non-confidential and subject to release, they could go “viral”, destroying the possibility of a fair
21   jury trial. Moreover, there are individual officers featured in the subject videos and identified on
22   the incident reports, who were not criminally charged and not named in Mr. Bangert’s civil
23   Complaint. Release of the Challenged Materials could destroy the featured officers’ reputations
24   by permitting them to be unfairly lumped with those who were named in the civil suit or
25   criminally charged.
26   ///
27
     1
28     Langley v. County of Placer, et al. (2:17-cv-0760 TLN-KJN); Coleman v. Placer County, et al. (2:17-cv-01579-
     TLN-KJN); and Kershner v. County of Placer, et al. (2:17-cv-02312-TLN-KJN).
                                                            2
           POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 9 of 74PCMRC-005

 1                                 II.     FACTUAL BACKGROUND
 2          The instant class action matter stems from allegations of civil rights violations against
 3   inmates by employees working at the Placer County Jail. The parties in the instant class action
 4   mediated this matter before the Honorable Kendall Newman on May 15-16, 2018. The action
 5   was settled at the mediation/Mandatory Settlement Conference [ECF 47, 49] and the Court
 6   granted preliminary approval of the settlement on September 7, 2018 [ECF 59]. The claims
 7   process is well underway and a Final Approval hearing is set for March 28, 2019.
 8          The County produced various documents via informal discovery, including video footage
 9   of the subject incidents of Mr. Bangert, Mr. Coleman, Mr. Langley, and Mr. Kershner,
10   specifically for the purposes of facilitating mediation in this matter. These requests were made
11   and agreed to by counsel for both sides. The documents were produced pursuant to a Protective
12   Order [ECF 35] which was entered by the Court on March 26, 2018. [ECF 39]
13          The terms of the Protective Order permitted the County to designate information or
14   documents as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
15   ONLY.” (¶ 2.3 of Protective Order; ECF 35). Such items are referred to as “Protected Materials.”
16   “CONFIDENTIAL” information is specially defined as “information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
18   of Civil Procedure 26(c).” (¶ 2.2 of Protective Order.) “HIGHLY CONFIDENTIAL –
19   ATTORNEYS EYES ONLY” is specially defined as “extremely sensitive ‘Confidential
20   Information or Items,’ disclosure of which to another Party or Non-Party would create a
21   substantial risk of serious harm that could not be avoided by less restrictive means.” (¶ 2.6 of
22   Protective Order). The Protective Order sets forth the terms of who is permitted to review the
23   Protected Materials, for what purposes they may be used and what happens to the Protected
24   Materials following the termination of the action. Under the terms of the Protective Order, “[a]
25   Receiving Party may use Protected Material that is disclosed or produced by another Party or by a
26   Non-Party in connection with this case only for prosecuting, defending, or attempting to settle
27   this litigation. Such Protected Material may be disclosed only to the categories of persons and
28   under the conditions described in this Order. When the litigation has been terminated, a Receiving
                                                      3
        POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 10 of 74PCMRC-006

 1   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).” (¶7.1 of
 2   Protective Order; emphasis added) “Within 60 days after the final disposition of this action, as
 3   defined in paragraph 4, each Receiving Party must return all Protected Material to the Producing
 4   Party or destroy such material.” (¶ 12 of Protective Order). “Whether the Protected Material is
 5   returned or destroyed, the Receiving Party must submit a written certification to the Producing
 6   Party (and, if not the same person or entity, to the Designating Party) by the 60-day deadline that
 7   (1) identifies (by category, where appropriate) all the Protected Material that was returned or
 8   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 9   compilations, summaries or any other format reproducing or capturing any of the Protected
10   Material.” (Ibid.)
11            The Protective Order further sets forth a mechanism for a receiving party to challenge the
12   confidentiality designations and provides that once notice of such a challenge is made, the
13   designating party has a 21 day timeframe to file a motion to preserve confidentiality. (¶ 6.3 of
14   Protective Order). Section 6.1 of the Protective Order provides that:
15            Any Party or Non-Party may challenge a designation of confidentiality at any time.
16            Unless a prompt challenge to a Designating Party’s confidentiality designation is
              necessary to avoid foreseeable, substantial unfairness, unnecessary economic
17            burdens, or a significant disruption or delay of the litigation, a Party does not waive
              its right to challenge a confidentiality designation by electing not to mount a
18            challenge promptly after the original designation is disclosed.
19            As the Related Cases of Kershner, Coleman, and Langley settled and were formally
20   dismissed or pending dismissal, counsel for the County contacted both class counsel Mr. Merin
21   and Mr. Dwyer on October 12, 2018, and again on October 30, and requested that pursuant to the
22   Protective Order they either return the videos of those incidents or confirm in writing they have
23   been destroyed. (¶8 of Reeves Dec., Ex. “F” thereto.) Mr. Dwyer subsequently confirmed that he
24   had destroyed the subject videos (¶12 of Reeves Dec., Ex.”J” thereto.) Mr. Merin responded via
25   letter on November 6, 2018 (Ex. “G” to Reeves Dec.) In his letter Mr. Merin advised that he
26   disputed the confidentiality of all videos produced in conjunction with the Bangert matter and
27   specifically challenged the confidentiality designation of the following materials, all of which
28   ///
                                                        4
           POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
      Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 11 of 74PCMRC-007

 1   specifically relate to Mr. Bangert’s alleged incident: “PC000142” [video], “PC000143” [video],
 2   “PC000144-156” [photos], and “PC001526-32” [reports]. (Ex. “K” to Reeves Dec.)
 3           The parties met and conferred regarding Plaintiff’s challenges to confidentiality, including
 4   via written correspondence (Exs. “G”, “H” and “I”to Reeves Dec.) and over the telephone (see
 5   ¶11 of Reeves Dec.)
                                       III.   LEGAL ARGUMENT
 6

 7   A.      The Parties’ Clear Intent Was That the Subject Videos Would be Produced Solely
             For the Purposes of Mediation
 8
             On December 8, 2017, class counsel sent the County’s outside counsel an e-mail
 9
     proposing mediation in the Bangert case. (Ex. “A” to Reeves Dec.) This e-mail stated, in part, as
10
     follows: “To move forward in the resolution of the above-referenced class action complaint, I
11
     suggest we agree on a mediator… and that the County provide responses to some informal
12
     discovery.” Certain requested items were itemized therein. The e-mail further states: “Please
13
     advise if the County is prepared to provide this information, informally, for use only in an
14
     attempts to settle this action through mediation, and, if so, by when we can expect to receive the
15
     information.” The County agreed to provide the informal discovery requested in the December 8,
16
     2017 e-mail along with additional documents/videos requested by class counsel, specifically for
17
     the purposes of mediation and pursuant to a Protective Order. For example, on February 6, 2018,
18
     class counsel again e-mailed the County’s outside counsel stating: “By when will you be able to
19
     produce for us the informal discovery we need in this case? Can we get immediate access to
20
     whatever video there is of Bangert’s treatment?” (Ex. “B” to Reeves Dec.) Class counsel’s
21
     November 6 correspondence confirms that fact. (“In connection with the parties’ efforts to
22
     mediate and reach the terms of a settlement agreement, Defendants…produced various
23
     documents…”)
24
             The parties negotiated the terms of a Protective Order, which was entered by the Court on
25
     March 26, 2018 [ECF 35]. Subsequently, the County made various document productions to
26
     class counsel, including on March 27, 2018 when the County produced, via informal discovery,
27
     copies of all videos to each Plaintiff’s counsel with a “CONFIDENTIAL” designation. (See
28
                                                      5
          POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
         Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 12 of 74PCMRC-008

 1   March 27, 2018 letter, Ex. “D” to Reeves Dec.) 2 The Protective Order is very clear that items
 2   bearing a “CONFIDENTIAL” designation as “Protected Material” may only be used in
 3   connection with this case. (¶7.1 of Protective Order.)
 4             During the course of the meet and confer process, class counsel has suggested that had the
 5   parties elected not to mediate the case, they would have obtained the video in the course of formal
 6   discovery, and from this they infer that the terms of the Protective Order should be disregarded.
 7   This argument relies on a set of circumstances which do not exist. The parties elected to mediate
 8   the case, with all of the attendant benefits of mediation, including foregoing formal discovery in
 9   favor of informal discovery produced specifically for the purposes of mediation and pursuant to a
10   Protective Order.
11   B.        The County Is Entitled to Rely On the Stipulated Protective Order
12             The County is entitled to rely upon the stipulated Protective Order entered into by the
13   parties as a condition of producing informal discovery for purposes of mediation. As stated by
14   the Court in S.E.C. v. TheStreet.Com, 273 F.3d 222, 229-230 (2nd Cir. 2001)
15             …protective orders issued under Rule 26(c) serve the vital function ... of secur[ing]
16             the just, speedy, and inexpensive determination of civil disputes ... by encouraging
               full disclosure of all evidence that might conceivably be relevant. This objective
17             represents the cornerstone of our administration of civil justice. Without an ability
               to restrict public dissemination of certain discovery materials that are never
18             introduced at trial, litigants would be subject to needless annoyance,
               embarrassment, oppression, or undue burden or expense. Moreover, ‘[i]n some
19
               cases, settlement would not be possible but for the parties’ reliance on a protective
20             order.’ (Ibid.)

21   In the instant matter, to permit Plaintiff to after-the-fact of settlement, seek to challenge the

22   confidentiality of materials produced solely for the purposes mediation, would “unfairly disturb
     the legitimate expectations of litigants [to the protective order].” (S.E.C., supra, at p. 230.)
23

24   C.        Good Cause Exists for the Challenged Materials to Retain Their Confidential
               Designation
25
               “For good cause to exist, the party seeking protection bears the burden of showing specific
26
     prejudice or harm will result if no protective order is granted.” (Phillips ex rel. Estates of Byrd v.
27

28   2
         Due to the voluminous nature of the informal production, the materials were produced on a “rolling basis.”
                                                                6
          POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
      Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 13 of 74PCMRC-009

 1   General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002).) If a court finds particularized harm
 2   will result from disclosure of information to the public, the court then balances the public and
 3   private interests to decide whether a protective order is necessary. (Ibid.)
 4            The court has substantial latitude in finding that good cause exists to grant a protective
 5   order.
 6            The law, however, gives district courts broad latitude to grant protective orders to
 7            prevent disclosure of materials for many types of information…Rule 26(c)
              authorizes the district court to issue ‘any order which justice requires to protect a
 8            party or person from annoyance, embarrassment, oppression, or undue burden.’ The
              Supreme Court has interpreted this language as conferring ‘broad discretion on the
 9            trial court to decide when a protective order is appropriate and what degree of
              protection is required.’ (Phillips ex rel. Estates of Byrd v. General Motors Corp.,
10
              supra, at p. 1211.)
11   As stated by the Supreme Court, “[t]he trial court is in the best position to weigh fairly the
12   competing needs and interests of parties affected by discovery. The unique character of the
13   discovery process requires that the trial court have substantial latitude to fashion protective
14   orders.” (Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36.) Courts have consistently granted
15   protective orders for a broad span of documents including letters protected under attorney-client
16   privilege which revealed the weaknesses in a party's position, medical and psychiatric records and
17   confidential settlement agreements
18            Disclosing the Challenged Materials to the public will result in a particularized harm to
19   the County. The Challenged Materials include the following: video footage of Plaintiff and
20   officers (PC000142 -3); various photographs of Plaintiff (PC000144-156); incident report
21   (PC001526-32). The challenged documents have the very real potential of tainting potential jurors
22   in other existing civil rights cases against the County, the Sheriff’s Office, and individual officers,
23   including cases pending in the Eastern District of California (See Reeves Dec.) A very real
24   possibility exists that if the Challenged Materials (including the videos) were to be deemed non-
25   confidential and subject to release, they could go “viral”, destroying the possibility of a fair jury
26   trial. Moreover, there are individual officers featured in the subject videos and identified on the
27   incident reports, who were not criminally charged and not named in Mr. Bangert’s civil
28   Complaint. Release of the challenged documents could unfairly destroy the featured officers’
                                                  7
        POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
       Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 14 of 74PCMRC-010

 1   reputations by permitting them to be unfairly lumped with those who were named or criminally
 2   charged.
 3            The Sheriff’s Office is working incredibly hard to effectuate meaningful changes to its
 4   Correctional facilities, as agreed to in the settlement of this action. Such changes include
 5   adopting a comprehensive, new Use of Force Policy for its Correctional facilities, enhanced
 6   training, making changes to its grievance forms and adopting a proprietary software system which
 7   tracks and reports use of force by deputies and correctional officers. It would be a misstep
 8   backward in this process to publicly release the materials which were in large part the impetus for
 9   these changes.
10   D.       Plaintiffs’ Challenge Regarding Confidentiality is Belated Pursuant to Section 6.1 of
11            the Protective Order
              Section 6.1 of the Protective Order provides that:
12

13            Any Party or Non-Party may challenge a designation of confidentiality at any time.
              Unless a prompt challenge to a Designating Party’s confidentiality designation is
14            necessary to avoid foreseeable, substantial unfairness, unnecessary economic
              burdens, or a significant disruption or delay of the litigation, a Party does not waive
15
              its right to challenge a confidentiality designation by electing not to mount a
16            challenge promptly after the original designation is disclosed.

17   Section 7.1 of the Protective Order further states: “A Receiving Party may use Protected Material

18   that is disclosed or produced by another Party or by a Non-Party in connection with this case only

19   for prosecuting, defending, or attempting to settle a litigation.” The Bangert case has been

20   settled, a settlement agreement fully executed, Mr. Bangert’s individual settlement funded and

21   Preliminary Approval of the Class Action granted. There remains, pursuant to Section 7.1, no

22   further permitted purpose for Plaintiff to use the materials cited, as Plaintiff is no longer

23   “prosecuting or attempting to settle the litigation.” It is burdensome and prejudicial to the County

24   for Mr. Bangert to wait until after all of those events have occurred to provide notice that Mr.

25   Bangert challenges the confidentiality of certain items. The MSC was held and the case settled

26   on May 16, 2018 – Plaintiff’s notice challenging the confidentiality was provided no less than 6

27   months after the case settled.
     ///
28
                                                        8
           POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
      Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 15 of 74PCMRC-011

 1   E.      Materials Relating to Individuals Other than Mr. Bangert Should be Returned or
             Destroyed
 2
             Moreover, all “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” materials produced
 3
     in the instant action with regard to Mr. Coleman, Mr. Langley and Mr. Kershner, although not
 4
     specifically challenged by Plaintiff Bangert at this time, should be destroyed or returned. In
 5
     particular, the County requests the return/destruction of PC000157-171 – Video footage regarding
 6
     Mr. Coleman; PC000172-173 – Video footage regarding Mr. Kershner; and PC000174-177-
 7
     Video footage regarding Mr. Langley. Those cases have all been dismissed, and Mr. Merin was
 8
     not counsel on any of those matters. Additionally, Plaintiff’s counsel on those cases (co-class
 9
     counsel Mr. Dwyer) has confirmed his destruction of those materials. Class counsel has
10
     identified no legitimate basis for his office to refuse to confirm whether materials relating to those
11
     actions have been destroyed.
12
                                           IV.     CONCLUSION
13
             For the foregoing reasons, the County respectfully requests that the Court grant the instant
14
     Motion and order the return or written confirmation of destruction of the Challenged Materials.
15

16
     Dated: November 27, 2018                      OFFICE OF THE PLACER COUNTY COUNSEL
17

18                                                 By:      /s/ Julia M. Reeves
19                                                         Attorneys for Defendants COUNTY OF
                                                           PLACER, PLACER COUNTY SHERIFF’S
20                                                         OFFICE, and DEVON BELL

21

22

23

24

25

26

27

28
                                                       9
          POINTS & AUTHORITIES ISO PLACER COUNTY’S MOTION TO RETAIN CONFIDENTIALITY
      Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 16 of 74PCMRC-012

 1   OFFICE OF THE PLACER COUNTY COUNSEL
     Brett D. Holt (SBN: 133525)
 2   bholt@placer.ca.gov
 3   Julia M. Reeves (SBN: 241198)
     jreeves@placer.ca.gov
 4   175 Fulweiler Avenue
     Auburn, CA 95603
 5   Telephone: (530) 889-4044
     Facsimile: (530) 889-4069
 6

 7   Blake P. Loebs (SBN: 145790)
     bloebs@meyersnave.com
 8   David Mehretu (SBN: 269398)
     dmehretu@meyersnave.com
 9   Robert S. Moutrie (SBN: 295250)
     rmoutrie@meyersnave.com
10
     MEYERS, NAVE, RIBACK, SILVER & WILSON
11   555 12th Street, Suite 1500
     Oakland, California 94607
12   Telephone: (510) 808-2000
     Facsimile: (510) 444-1108
13
     Attorneys for Defendants COUNTY OF PLACER,
14
     PLACER COUNTY SHERIFF’S OFFICE, and
15   DEVON BELL

16
                                UNITED STATES DISTRICT COURT
17
                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
18

19
     BEAU BANGERT, on behalf of himself and a       Case No. 2:17-CV-01667-TLN-KJN P
20   class of similarly situated persons,
                                                    DECLARATION OF JULIA M. REEVES
21                Plaintiff,
                                                    IN SUPPORT OF PLACER COUNTY
22         v.                                       DEFENDANTS’ MOTION TO RETAIN
                                                    CONFIDENTIALITY
23   COUNTY OF PLACER, PLACER COUNTY
     SHERIFF’S OFFICE, DEVON M. BELL,               Date:    January 17, 2019
24   ROBERT L. MADDEN, MEGAN C. YAWS,               Time:    10:00 a.m.
     and DOE 1 to 50,                               Crtrm:   25, 8th Floor
25
                  Defendants.                       Judge:   Hon. Kendall J. Newman
26

27

28
                                                1
      REEVES DECLARATION ISO PLACER COUNTY DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY
      Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 17 of 74PCMRC-013

 1   I, Julia M. Reeves declare as follows:
 2          1.      I am a Deputy County Counsel for the Placer County Counsel’s Office, and I am
 3   the attorney of record for all named defendants.
 4          2.      On December 8, 2017, Plaintiff’s counsel, Mark E. Merin, sent co-counsel for the

 5   County of Placer (“County”), Blake Loebs, an e-mail proposing mediation in this case and

 6   requesting the production of “informal discovery” to be used “only in attempts to settle this action

 7   informally through mediation.” A true and correct copy of Mr. Merin’s e-mail, from which

 8   certain information has been redacted, is attached hereto as Exhibit “A.”

 9           3.     The County agreed to attend mediation and to produce certain confidential

10   documentation solely for the purpose of mediation pursuant to a Stipulated Protective Order.

11          4.      On February 6, 2018, Mr. Merin again e-mail Mr. Loebs regarding informal

12   production of documents, stating “By when will you be able to produce for us the informal

13   discovery we need in this case? Can we get immediate access to the sic whatever video there is

14   of Bangert’s treatment?” A true and correct copy of Mr. Merin’s e-mail is attached hereto as

15   Exhibit “B.”

16          5.      The parties agreed to a Stipulated Protective Order, which was entered by the

17   Court on March 26, 2018 [ECF 35, 36]. A true and correct copy of the Stipulated Protective

18   Order is attached hereto as Exhibit “C.”

19          6.      Subsequent to the Protective Order being entered, on March 27, 2018 the County

20   began its first of a series of productions of informal discovery to Mr. Merin and Mr. Dwyer. A

21   true and correct copy of a March 27, 2018 letter from Mr. Loebs to Plaintiffs’ counsel identifying

22   the documents/videos being produced at that time is attached hereto as Exhibit “D.” This

23   production included PC 000142-177, which were designated as “CONFIDENTIAL.”

24          7.      Additional confidential materials were produced for the purposes of mediation and

25   pursuant to the Protective Order, including on April 4, 2018. This production included

26   PC001526-32, which were designated as “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

27   ONLY.” A true and correct copy of an April 4, 2018 letter from Mr. Loebs to Plaintiff’s counsel

28   identifying the materials being produced at that time is attached hereto as Exhibit “E.”
                                                        2
       REEVES DECLARATION ISO PLACER COUNTY DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY
      Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 18 of 74PCMRC-014

 1          8.      Subsequent to the settlement of the related Kershner, Langley, and Coleman
 2   actions, I e-mailed Mr. Merin and Mr. Dwyer and requested that they either return the video
 3   footage of those incidents or provided written confirmation of the destruction of the video footage
 4   of those incidents. PC000157-171 is video footage regarding Mr. Coleman; PC000172-3 is
 5   video footage regarding Mr. Kershner; PC000174-7 is video footage regarding Mr. Langley, all
 6   of which were produced in the March 27 production. True and correct copies of my October 12,
 7   2018 and October 30, 2018 e-mails to counsel are attached hereto as Exhibit “F.”
 8          9.      On November 6, 2018, Mr. Merin responded to these requests, indicating that he
 9   was challenging the confidentiality of certain materials. A true and correct copy of Mr. Merin’s
10   November 6, 2018 letter is attached hereto as Exhibit “G.”
11          10.     On November 13, 2018, I sent counsel a meet and confer letter regarding this
12   issue. A true and correct copy of this letter [minus exhibits] is attached hereto as Exhibit “H.” A
13   true and correct copy of Mr. Merin’s responsive e-mail is attached hereto as Exhibit “I.”
14          11.     On November 19, 2018, I spoke with Mr. Merin on the telephone regarding the
15   subject Motion in a further attempt to meet and confer regarding this issue.
16          12.     Mr. Dwyer has indicated via e-mail that he has destroyed the materials produced
17   relating to the Coleman, Kershner, and Langley cases. A true and correct copy of his e-mail
18   correspondence regarding this issue is attached hereto as Exhibit “J.”
19          13.     Copies of the Confidential/Highly Confidential documents and videos at issue will
20   be provided to the Court and counsel via five DVDs, marked as Exhibit “K.”
21          14.     My office represents the County, the Sheriff’s Office and/or individual deputies in
22   individual civil rights cases pending in the Eastern District and before other courts, which could
23   be negatively impacted if the subject confidential documents/information were to be released.
24          I declare under penalty of perjury under the laws of the State of California and of the

25   United States, that the foregoing is true and correct. Executed this 27th day of November, 2018

26   at Auburn, California.
                                                          By:    /s/ Julia M. Reeves
27                                                              JULIA M. REEVES
28
                                                      3
       REEVES DECLARATION ISO PLACER COUNTY DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 19 of 74PCMRC-015
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 20 of 74PCMRC-016
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 21 of 74PCMRC-017
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 22 of 74PCMRC-018
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 23 of 74PCMRC-019
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 24 of 74PCMRC-020
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 25 of 74PCMRC-021
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 26 of 74PCMRC-022
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 27 of 74PCMRC-023
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 28 of 74PCMRC-024
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 29 of 74PCMRC-025
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 30 of 74PCMRC-026
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 31 of 74PCMRC-027
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 32 of 74PCMRC-028
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 33 of 74PCMRC-029
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 34 of 74PCMRC-030
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 35 of 74PCMRC-031
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 36 of 74PCMRC-032
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 37 of 74PCMRC-033
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 38 of 74PCMRC-034
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 39 of 74PCMRC-035
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 40 of 74PCMRC-036
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 41 of 74PCMRC-037
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 42 of 74PCMRC-038
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 43 of 74PCMRC-039
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 44 of 74PCMRC-040
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 45 of 74PCMRC-041
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 46 of 74PCMRC-042
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 47 of 74PCMRC-043
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 48 of 74PCMRC-044
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 49 of 74PCMRC-045
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 50 of 74PCMRC-046
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 51 of 74PCMRC-047
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 52 of 74PCMRC-048
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 53 of 74PCMRC-049
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 54 of 74PCMRC-050
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 55 of 74PCMRC-051
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 56 of 74PCMRC-052
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 57 of 74PCMRC-053
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 58 of 74PCMRC-054
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 59 of 74PCMRC-055
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 60 of 74PCMRC-056
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 61 of 74PCMRC-057
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 62 of 74PCMRC-058
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 63 of 74PCMRC-059
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 64 of 74PCMRC-060
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 65 of 74PCMRC-061
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 66 of 74PCMRC-062
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 67 of 74PCMRC-063
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 68 of 74PCMRC-064
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 69 of 74PCMRC-065
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 70 of 74PCMRC-066
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 71 of 74PCMRC-067
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 72 of 74PCMRC-068
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 73 of 74PCMRC-069
Case 2:17-cv-01667-KJN Document 62 Filed 12/20/18 Page 74 of 74PCMRC-070
